Citation Nr: 0800982	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In July 2001, the RO denied service connection for PTSD.  
The veteran did not appeal this decision.

2.  The evidence associated with the claims file subsequent 
to the RO's July 2001 decision does not raise a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's July 2001 decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.104, 20.1103 (2007).

2. New and material evidence has not been submitted since the 
September 1947 rating decision, and the claim for service 
connection for a stomach condition is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
September 2003 and November 2003, prior to the initial 
adjudication of his claim in the December 2003 rating 
decision at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the September 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  (Emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform him of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In this case, the September 2003 letter informed the veteran:

You were previously denied service 
connection for Post traumatic stress 
disorder and were notified of the 
decision by letter dated 08-23-01.  The 
appeal period for this decision has 
expired and the decision is final.  In 
order for us to reconsider this issue, we 
need "new and material evidence."  

To qualify as "new," the evidence must 
be submitted to VA for the first time.  

In order to be considered "material 
evidence," the additional information 
must relate to an unestablished the fact 
necessary to substantiate your claim.  

New and material evidence must raise a 
reasonable possibility, that when 
considered with all the evidence of 
record (both new and old,) that the 
outcome (conclusion) would change.  The 
evidence can't simply be redundant 
(repetitive) or cumulative of that which 
we had when we previously decided your 
claim.  

Although the September 2003 letter did not specifically 
advise the veteran of the "unique character of evidence that 
must be presented" in order to reopen his claim - that is, 
the basis of the previous denial - the Board finds that the 
veteran and his representative had actual knowledge of what 
was required to reopen the claim.  In this regard, the Board 
notes that the veteran's October 2007 hearing testimony 
focused exclusively on his claimed in-service stressors.  He 
did not provide any testimony pertaining to whether he had 
PTSD.  This leads the Board to find that the veteran was 
acutely aware that the reason his claim was denied in July 
2001 was the lack of a verified stressor.  In addition, the 
September 2004 Statement of the Case advised the veteran as 
such.  Therefore, the Board finds that any deficiency in the 
September 2003 VCAA letter regarding whether the veteran was 
informed of the specific reason for the prior denial is 
rendered moot given his actual knowledge of this information.  

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  In addition, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2003, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for PTSD was originally denied by the RO in a 
decision dated in July 2001.  The veteran did not appeal that 
decision.

The "old" evidence

At the time of the July 2001 rating decision, the evidence of 
record consisted of the veteran's service treatment records, 
his service personnel records including his DD 214 which did 
not show that the veteran engaged in combat, VA examination 
reports dated in August 2000 and VA treatment records dated 
from August 1997 to September 2000 which showed a diagnosis 
of PTSD.  

The July 2001 rating decision denied service connection for 
PTSD on the basis that the evidence was not sufficient to 
establish the occurrence of the claimed stressor.  [The RO 
determined that the veteran had not engaged in combat.]  The 
veteran was notified of the adverse decision and his right to 
appeal by letter in August 2001.  He did not file an appeal.

The veteran sought to reopen the claim in March 2003.  

The additional evidence

Evidence received since July 2001 consists of: (1) a copy of 
the veteran's DD 214; (2) reports of VA examinations dated in 
August 2001 and May 2007; (3) VA treatment records dated from 
1968 to 2005; (4) a private psychological evaluation dated in 
December 2000; (5) private treatment records dated from 2003 
to 2006; (6) Social Security Administration (SSA) records; 
(7) lay statements from B.J. and J.W. dated in December 2005 
and January 2006, respectively; (8) response to PTSD 
questionnaire dated in May 2005; (9) response from the 
National Personnel Records Center (NPRC) dated in January 
2006; (10) response from the U.S. Army and Joint Services 
Records Research Center (JSRRC) dated in March 2007; (11) an 
April 2007 memorandum from the RO; and (12) personal hearing 
testimony provided in October 2007.  



Analysis

The unappealed July 2001 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for PTSD may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether it aids in the verification of the veteran's 
claimed in-service stressor.  

For the record, the Board notes that the veteran has reported 
that he was attached to a special unit, (Blackops) during 
military service.  He reported being tasked to collect 
information on "Sam Alley" related to a top secret mission.  
He also reported that four soldiers were killed in action 
during this time.  

The Board observes that the veteran's DD 214 (item 1) was 
previously of record when the RO considered the claim in 
2001.  This is, therefore, duplicative of evidence already of 
record and therefore does not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156.

While the additional VA and private treatment records and 
examinations (items 2-6) may be considered "new" in that they 
were not of record at the time of the 2001 RO decision, they 
are not "material".  In this regard, the Board notes that a 
majority of the records pertain to unrelated conditions.  To 
the extent that the remaining records reflect current 
treatment and diagnosis of PTSD they provide no support for 
the occurrence of the claimed in-service stressors.  The 
Board notes that the diagnoses of PTSD contained in the 
records are based solely on history reported by the veteran.  
See Reonal v. Brown, 5 Vet. App. 458 (1993); see also LeShore 
v. Brown, 8 Vet. App. 409 (1995).

The Board also finds that the lay statements contained in 
item (7) also do not aid in the verification of the veteran's 
claimed in-service stressor.  The statements pertain to an 
incident in 2002 which triggered "great emotional distress" 
for the veteran with no reference to the in-service 
experiences he claims were the cause of his PTSD.  Therefore, 
the statements are not material.  

The Board finds that the only pieces of evidence which 
potentionally aid in verifying the claimed in-service 
stressor are items (8) - (11).  Item (8) is the veteran's May 
2005 response to a PTSD questionnaire.  A review of his 
response, however, quickly reveals that it provides no useful 
information which would aid VA in verifying his claimed in-
service stressor.  When asked to describe the events he 
experienced in service which he feels contributed to his 
PTSD, he states "I don't remember names + places, it all 
runs together."  He goes on to state "My shrink says it's 
wrong to ask me or any Vet to remember things that we were 
told to forget.  I'll always have nightmares of what I did 
but I have to live with that."  He leaves the remainder of 
the form blank.  Such a response certainly does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, it is not material.  See 38 C.F.R. § 3.156(a) 
(2007).

The 2006 and 2007 responses from NPRC and JSRRC (items 9 and 
10) likewise do not raise a reasonable possibility of 
substantiating the claim.  The 2006 NPRC response indicates 
that they are unable to determine whether the veteran had in-
country service in Vietnam.  A review of the claims file 
reflects that the NPRC's response pertains to the veteran's 
claim for service connection for diabetes mellitus as due to 
herbicide exposure, not his PTSD claim.  

While the 2007 JSRRC response does pertain to the veteran's 
PTSD claim, it does not verify his claimed in-service 
stressor.  On the contrary, it indicates that they were 
unable to research the information because a valid stressor 
was not provided.  In April 2007, the JSRRC coordinator made 
a formal finding (item 11) regarding the lack of sufficient 
information to document the occurrence of the claimed 
stressor.  The coordinator reviewed the claims file to ensure 
that the veteran was properly notified of the information 
required to document the stressor.  The coordinator also 
reviewed all the relevant evidence to include the veteran's 
service records, in an attempt to confirm the occurrence of 
the stressful event.  Because neither the responses nor the 
formal finding confirm the veteran's stressor they can not be 
considered material to the present claim.  

In addition, insofar as the veteran, through his testimony, 
attempts to verify his claimed in-service stressors, the 
Board finds that his statements are insufficient to support 
the claim.  Since it has been determined that the veteran did 
not engage in combat with the enemy, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Consequently, because there is no competent evidence which 
establishes the occurrence of the alleged stressor, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2007).  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
PTSD is unsuccessful.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for PTSD.  The claim remains denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


